



a015a03.jpg [a015a03.jpg]



--------------------------------------------------------------------------------



LONG-TERM INCENTIVE PLAN
(Effective on May 16, 2019)


1.    Purpose. The purpose of the Gentex Corporation Long-Term Incentive Plan
("LTIP") is to further emphasize performance-based compensation over a long-term
period of time to provide the executive officers, other officers, and/or certain
other key employees of the Corporation with such incentives concerning corporate
and individual performance that enhance the alignment between such key employees
and shareholders. The LTIP is adopted pursuant to the Corporation's 2019 Omnibus
Incentive Plan.


2.    Definitions. The terms used herein, but not otherwise defined in this LTIP
shall be as set forth in the Corporation's 2019 Omnibus Incentive Plan.


3.    Administration.


a.    The LTIP shall be administered by the Board and/or the Compensation
Committee as set forth in the Plan. All determinations made by the Board and/or
the Compensation Committee with respect to the LTIP shall be final and
conclusive.


b.    Participation in this LTIP shall be entirely within the discretion of the
Compensation Committee. Nothing herein contained shall be construed to give any
employee any right to employment or to participate in this LTIP.


4.    Eligibility. Only employees of the Corporation shall be eligible to
participate in the LTIP.


5.     Terms of Participation.


a.    Participation. Any executive officer, officer, or other key employee
designated by the Compensation Committee shall be eligible to participate in the
LTIP.


b.    Elements. In lieu of participating in other regular equity compensation
programs of the Corporation applicable to salaried employees generally, the LTIP
provides for Awards including Performance Shares that vest at the end of the
third anniversary of the Date of Grant. Each three year period, which shall be
deemed to begin on January 1 of a given year and end on December 31 of the third
year thereafter, is a "Performance Period." Awards under the LTIP consist of two
Awards for the Performance Period as follows:


(i)    Time-Based Restricted Stock - An Award to the Participant of Restricted
Stock that vests at the end of the Performance Period provided the Participant
is in the employ of the Corporation on such vesting date.


(ii)    Performance Shares - An Award to a Participant of Performance Shares
that vest at the end of the Performance Period based on the Corporation
achieving predetermined Performance Objectives for the Performance Period and
provided the Participant is in the employ of the Corporation on such vesting
date.


(iii)    Payment Percentage - Each Participant is assigned a payout as a
percentage of base salary ("Payout Percentages"), which Payout Percentages are a
percentage of each Participant's annual base salary in effect. Payout
Percentages for each Participant are set forth in an Officer Award Notification
that is provided to a Participant at the time of an Award. Participants do not
necessarily have the same Payout Percentages and Payout Percentages can vary by
the level of achievement (i.e., Threshold, Target, and Maximum). The Payout
Percentages will be determined by the Compensation Committee toward the
beginning of a Performance Period. The number of shares of Restricted Stock
granted to a Participant is computed by multiplying the Participant's Payout
Percentage at Target by 30% of such Participant's annual base salary and





--------------------------------------------------------------------------------





then dividing the result by the average closing price per share of the Common
Stock of the Corporation on the twenty (20) trading days preceding the Date of
Grant (the "Closing Price"). The number of Performance Shares granted to a
Participant is computed by multiplying the Participant's Threshold, Target, or
Maximum Payout Percentages, as applicable, by 70% of such Participant's annual
base salary and then dividing the result by the Closing Price.


(iv)    Performance Objectives- The predetermined Performance Objectives and the
Threshold, Target, and Maximum performance levels that determine payouts will be
determined by the Compensation Committee.


6.    Effective Date of Plan, Termination and Amendment. The LTIP shall become
effective as of the Effective Date of the 2019 Omnibus Incentive Plan. Unless
earlier terminated by the Board, the LTIP shall terminate on the date ten (10)
years subsequent to the date of adoption. The Board may terminate the LTIP at
any time, or may from time to time amend the LTIP as it deems proper and in the
best interest of the Corporation. Any Awards made prior to the Effective Date
shall remain in place and be effective upon such Effective Date provided
shareholder approval for the 2019 Omnibus Incentive Plan is obtained.


CERTIFICATION


The foregoing Plan was duly adopted by the Board of Directors, and will be
effective on the Effective Date.




/s/Scott Ryan _______________
Scott Ryan, Corporate Secretary
Gentex Corporation











